People ex rel. Batmanghelidj v Brann (2020 NY Slip Op 04132)





People ex rel. Batmanghelidj v Brann


2020 NY Slip Op 04132


Decided on July 20, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2020-05089

[*1]The People of the State of New York, ex rel. Nahal Batmanghelidj, on behalf of Clifton Blount, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Nahal Batmanghelidj pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Andrew S. Durham, Leonard Joblove, and Anthea H. Bruffee of counsel), for respondent.

Writ of habeas corpus, inter alia, in the nature of an application to release Clifton Blount on his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 3302/2019, and an application for the assignment of counsel in connection with the writ.
ORDERED that the application for the assignment of counsel is denied as academic; and it is further,
ADJUDGED that the writ is sustained, without cost or disbursements, to the extent that the matter is remitted to the Supreme Court, Kings County, to conduct an evidentiary hearing pursuant to CPL 530.60(2)(c), and the writ is otherwise dismissed (see People ex rel. Woolworth v Department of Corr. Warden, Bellevue Hosp. Prison Ward , ___AD3d___, 2020 NY Slip Op 03204 [2d Dept]).  
RIVERA, J.P., BALKIN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court